Exhibit 10.5




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of October 1, 2012,
between GelTech Solutions, Inc., a Delaware corporation (the “Company”), and
Jerome B. Eisenberg (the “Executive”).

WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s products, information
concerning proposed new products, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 9(a), and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and

WHEREAS, the Company markets and sells certain of its inventions and products,
and has strong and legitimate business interests in preserving and protecting
its investment in the Executive, its trade secrets and Confidential Information,
and its substantial, significant, or key relationships with vendors and
Customers, as defined below, whether actual or prospective; and

WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and

WHEREAS, the Company and the Executive desire to enter into this new Agreement
to supersede and replace all prior or current agreements on the subject matter
hereto; and

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.





--------------------------------------------------------------------------------



2.

Term of Employment.

(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of four years commencing as of
October 1, 2012 (the “Term”).

(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 8 and 9 shall remain in
full force and effect and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.  Provided,
however, if the Executive is terminated without Cause or if he terminates his
employment for Good Reason as those terms are defined in Sections 6(b) and (c),
the provisions of Sections 8 and 9 shall not apply except for acts occurring
prior to the date of termination.

3.

Duties.

(a)

General Duties.  The Executive shall serve as the Executive Chairman of the
Company, with the following duties and responsibilities: serving as the
President of the international subsidiary of the Company; negotiating all equity
and loan financing transactions of the Company; and all other duties and
responsibilities that are customary for such executives. The Executive shall
report to the Board of Directors (the “Board”).  The Executive shall also
perform services for such subsidiaries of the Company as may be necessary.  The
Executive shall use his best efforts to perform his duties and discharge his
responsibilities pursuant to this Agreement competently, carefully and
faithfully. In determining whether or not the Executive has used his best
efforts hereunder, the Executive’s and the Company’s delegation of authority and
all surrounding circumstances shall be taken into account and the best efforts
of the Executive shall not be judged solely on the Company’s earnings or other
results of the Executive’s performance, except as specifically provided to the
contrary by this Agreement.

(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote such time, attention and energies to the affairs of the
Company and its subsidiaries and affiliates as are necessary to perform his
duties and responsibilities pursuant to this Agreement.  The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
services with or without compensation to, any other persons, business, or
organization, without the prior consent of the Board.  Notwithstanding the
above, the Executive shall be permitted to (i) devote a limited amount of his
time, without compensation, to professional, charitable or similar
organizations, and (ii) devote a limited amount of his time, with or without
compensation, to, or own equity in, other companies that do not compete with the
business of the Company, including, but not limited to, ORBCOMM, Inc., The New
Jersey Institute for Training in Psychoanalysis, Inc., Dr. David Spiegel or any
company he may form, MTI and WTE, provided that such activities described in
this sentence do not interfere with the Executive’s performance of his duties
and responsibilities as provided hereunder.

(c)

Location of Office. The Executive’s principal business office shall be at the
Company’s Jupiter, Florida offices and/or any other location where the Company
decides to open an office; provided that such office is within 15 miles of the
Company’s Jupiter office





2




--------------------------------------------------------------------------------

location as of the date of this Agreement.  However, the Executive’s job
responsibilities shall include all business travel necessary for the performance
of his job.

(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any
agreements generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.  

4.

Compensation and Expenses.

(a)

Salary.  For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $200,000 (the “Base
Salary”), payable in accordance with the Company’s customary payroll practices,
but no less frequently than twice per month.  Prior to the end of each 12-month
period ending September 30th (the “12-Month Period”), the Compensation Committee
of the Board of Directors (the “Compensation Committee”) may, in its sole
discretion, authorize an increase in the Executive’s Base Salary for the
succeeding 12-Month Period.  Any increase of Base Salary shall be based on
profitability, positive cash flow or such other factors as the Compensation
Committee deems important.

(b)

Discretionary Bonus.  In each 12-Month Period, the Compensation Committee shall
have the discretion to award the Executive a bonus based upon the Executive’s
job performance, including equity and loan financings closed during the fiscal
year and any other factors as determined by the Compensation Committee.  Except
for the first 12-Month Period, the specific criteria shall be set annually by
the Compensation Committee in advance of the start of the 12-Month Period to
which such criteria relates.  The specific criteria for the first 12-Month
Period shall be set within six months of the date of this Agreement.  

In addition, in connection with each equity and loan financing transaction
closed during each fiscal year of the Term, the Compensation Committee shall
have the discretion to award the Executive a bonus, payable in cash and/or in
the form of warrants, stock options or other equity awards at the time of the
closing for such financing transaction.  The specific criteria for each such
bonus shall be set by the Compensation Committee in advance of the financing
transaction for which such bonus is payable.  Any equity awards payable in
connection with such a bonus may be paid under the Company’s 2007 Equity
Incentive Plan (the “Incentive Plan”) or similar plan or in a separate issuance
by the Company, as determined by the Compensation Committee.

(c)

Equity Incentive Compensation.  As soon as practicable following the execution
of this Agreement by the Company and the Executive, the Company shall grant to
the Executive 800,000 Restricted Stock Units (“RSUs”) pursuant to the Incentive
Plan.  The RSUs shall vest, subject to continued employment with the Company on
the applicable vesting date, as follows: (i) 200,000 RSUs shall vest immediately
on the date the RSUs are granted to the Executive, (ii) another 200,000 RSUs
shall vest upon the Company generating $3,000,000 of





3




--------------------------------------------------------------------------------

revenue in any Revenue Period, (iii) another 200,000 RSUs shall vest upon the
Company generating $5,000,000 of revenue in any Revenue Period and (iv) another
200,000 RSUs shall vest upon the Company generating $6,000,000 of revenue in any
Revenue Period.  The RSUs shall fully vest upon a “Change of Control” (as such
term is defined in the Incentive Plan) or upon the Executive’s termination
without Cause or with Good Reason.  Notwithstanding the foregoing, all grants of
RSUs pursuant to this Section 4(c) shall be subject to the terms of the
Incentive Plan and the applicable award agreements.  The Company shall at all
times reserve and keep available sufficient shares of the Company’s common stock
to satisfy the requirements of the Incentive Plan, including the RSUs granted
pursuant to this Section 4(c).

(d)

Automobile Allowance.  During the Term of this Agreement, the Executive shall be
entitled to an automobile allowance of $600 per month.  The Executive shall also
be reimbursed for properly submitted expenses related to business related
automobile expenses including gas, oil and tires.  Such amount shall be paid to
the Executive by the Company in accordance with the Company’s policies and
procedures in effect from time to time relating to automobile allowances for its
executive officers.

(e)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
documented travel, entertainment and miscellaneous expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices.  Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to, its
executive officers.

5.

Benefits.

(a)

Vacation.  For each calendar year occurring during the Term, beginning with the
calendar year in which the Term begins and ending with the calendar year in
which the Term ends, the Executive shall be entitled to 20 days of vacation
without loss of compensation or other benefits to which he is entitled under
this Agreement, to be taken at such times as the Executive may select and the
affairs of the Company may permit. The vacation days for any particular calendar
year do not have to be used consecutively, and may be used at different times
during the calendar year as the Executive may select and the affairs of the
Company may permit.  Up to 10 days of unused vacation days for one calendar year
may be carried over and used in a subsequent calendar year, provided that the
number of such unused and carried over vacation days at any time shall not
exceed 30 days.  Unused and carried over vacation days in excess of 30 days will
be forfeited without compensation.  The Executive shall be entitled to a number
of sick days each year in amounts consistent with the Company’s policy for
employees. Notwithstanding anything contained herein, in no event shall the
Executive be entitled to be paid cash for unused vacation days, and any unused
vacation days at the end of the Term or remaining as of the date of termination
shall be forfeited.  

(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life and medical insurance
and





4




--------------------------------------------------------------------------------

reimbursement of membership fees in professional organizations.  The Company
shall also pay for, or reimburse the Executive, medical insurance premiums for
the Executive.  The Company shall also pay one-half of the medical insurance
premiums for the Executive’s spouse.

6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i)  the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three  months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration.  Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or his personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) an amount equal to one (1) times Base Salary, (iii) any
accrued but unpaid expenses required to be reimbursed under this Agreement, (iv)
any earned but unpaid bonuses for any prior period and his annual bonus prorated
to date of termination (to the extent the Compensation Committee has set a
formula and it can be calculated), and (v) all RSUs, warrants and other equity
awards previously granted to the Executive under this Agreement or the Incentive
Plan or similar plan shall thereupon become fully vested, and the Executive or
his legally appointed guardian, as the case may be, shall have up to one year
from the date of termination to exercise all such previously granted warrants,
options and SARs, provided that in no event shall any warrant, option or SAR be
exercisable beyond its term.  The Executive (or his estate) shall receive the
payments provided herein at such times as he would have received them if there
was no death or disability.  Additionally, if the Executive’s employment is
terminated because of disability, any benefits (except perquisites) to which the
Executive may be entitled pursuant to Section 5(b) hereof shall continue to be
paid or provided by the Company, as the case may be, for one year, subject to
the terms of any applicable plan or insurance contract and applicable law.

(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
 The Company may terminate the Executive’s employment pursuant to the terms of
this Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates his employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for herein or by law, for any period subsequent to the effective date of
termination.  For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony
related to the business of the Company; (ii) the Executive, in carrying out his
duties





5




--------------------------------------------------------------------------------

hereunder, has acted with gross negligence or intentional misconduct resulting,
in any case, in harm to the Company; (iii) the Executive misappropriates Company
funds or otherwise defrauds the Company; (iv) the Executive breaches his
fiduciary duty to the Company resulting in profit to him, directly or
indirectly; (v) the Executive materially breaches any agreement with the
Company; (vi) the Executive breaches any provision of Section 8 or Section 9;
(vii) the Executive becomes subject to a preliminary or permanent injunction
issued by a United States District Court enjoining the Executive from violating
any securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission (the “SEC”) after
an opportunity for a hearing; (ix) the Executive refuses to carry out a
resolution adopted by the Company’s Board at a meeting in which the Executive
was offered a reasonable opportunity to argue that the resolution should not be
adopted; or (x) the Executive abuses alcohol or drugs in a manner that
interferes with the successful performance of his duties.    

(c)

Termination by the Company Without Cause or Termination by Executive for Good
Reason.  The Executive may terminate this Agreement for Good Reason (as defined
below) or the Company may terminate this Agreement without Cause.  In the event
the Executive terminates this Agreement for Good Reason, or the Company
terminates the Executive without Cause, the Executive shall be entitled to the
following: (i) any accrued but unpaid Base Salary for services rendered to the
date of termination; (ii) an amount equal to one (1) times Base Salary, or
continuation of the Base Salary through the remaining Term of the Agreement,
whichever is greater (the “Severance Amount”);  (iii) any accrued but unpaid
expenses required to be reimbursed under this Agreement; (iv) any earned but
unpaid bonuses, his annual bonus for the current period shall be prorated to the
date of termination (to the extent the Board has set a formula and it can be
calculated); and (v) all RSUs, warrants and other equity awards previously
granted to the Executive under this Agreement or the Incentive Plan or similar
plan shall thereupon become fully vested, and the Executive or his legally
appointed guardian, as the case may be, shall have up to one (1) year from the
date of termination to exercise all such previously granted warrants, options
and SARs, provided that in no event shall any warrant, option or SAR be
exercisable beyond its term.  The payment of the Severance Amount is conditioned
on the Executive signing the Agreement and General Release substantially in the
form attached to this Agreement.  The term “Good Reason” shall mean: (i) a
material diminution in the Executive’s authority, duties or responsibilities due
to no fault of the Executive (unless the Executive has agreed to such
diminution); or (ii) any other action or inaction that constitutes a material
breach by the Company under this Agreement.  Prior to the Executive terminating
his employment with the Company for Good Reason, the Executive must provide
written notice to the Company, within 30 days following the Executive’s initial
awareness of the existence of such condition, that such Good Reason exists and
setting forth in detail the grounds the Executive believes constitutes Good
Reason.  If the Company does not cure the condition(s) constituting Good Reason
within 30 days following receipt of such notice, then the Executive’s employment
shall be deemed terminated for Good Reason.  The Executive (or his estate) shall
receive the payments provided herein at such times as he would have received
them if there was no termination.

(d)

Any termination made by the Company under this Agreement shall be approved by
the Board.  





6




--------------------------------------------------------------------------------



7.

Indemnification.  The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company.  This
indemnification does not apply to intentional misconduct or ultra vires acts on
the part of the Executive.  The Company shall provide, at its expense, directors
and officers insurance for the Executive in amounts and for a term consistent
with industry standards.  Nothing in this Section 7 shall amend or supersede any
existing Indemnification Agreement between the Company and the Executive.

8.

Non-Competition Agreement.

(a)

Competition with the Company.  Until termination of his employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its subsidiaries or affiliates)
by acting as an officer (or comparable position) of, owning an interest in, or
providing services substantially similar to those services the Executive
provided to the Company to any entity within any metropolitan area in the United
States or other country in which the Company was actually engaged in business as
of the time of termination of employment or where the Company reasonably
expected to engage in business within three months of the date of termination of
employment.  For purposes of this Agreement, the term “compete with the Company”
shall refer to any business activity in which the Company was engaged as of the
termination of the Executive’s employment or reasonably expected to engage in
within three months of termination of employment; provided, however, the
foregoing shall not prevent the Executive from (i) accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to the Company’s business (the “Prohibited Business”) if the Executive’s
employment is totally unrelated to the Prohibited Business, (ii) competing in a
country where as of the time of the alleged violation the Company has ceased
engaging in business, or (iii) competing in a line of business which as of the
time of the alleged violation the Company has either ceased engaging in or
publicly announced or disclosed that it intends to cease engaging in; provided,
further, the foregoing shall not prohibit the Executive from owning up to 5% of
the securities of any publicly-traded enterprise provided that the Executive is
not a director, officer, consultant, employee, partner, joint venturer, manager,
or member of, or to such enterprise, or otherwise compensated for services
rendered thereby.

(b)

Solicitation of Customers.  During the periods in which the provisions of
Section 8(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of himself or any enterprise or business other than the Company, refer
Prohibited Business from any Customer to any enterprise or business other than
the Company or receive commissions based on sales or otherwise relating to the
Prohibited Business from any Customer, or any enterprise or business other than
the Company.  For purposes of this Agreement, the term “Customer” means any
person, firm, corporation, partnership, limited liability company, association
or other entity to which the Company or any of its subsidiaries or affiliates
sold or provided goods or services





7




--------------------------------------------------------------------------------

during the 24-month period prior to the time at which any determination is
required to be made as to whether any such person, firm, corporation,
partnership, limited liability company, association or other entity is a
Customer, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be, where the Executive was involved in the
sales or sales negotiations.

(c)

Solicitation of Employees. During the period in which the provisions of Section
8(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate his or her employment with the Company, for the purposes of
providing services for a Prohibited Business, or solicit for employment or
recommend to any third party the solicitation for employment of any individual
who was employed by the Company or any of its subsidiaries and affiliates at any
time during the one year period preceding the Executive’s termination of
employment.

(d)

Non-disparagement. The Executive agrees that, after the end of his employment,
he will refrain from making, in writing or orally, any unfavorable comments
about the Company, its operations, policies, or procedures that would be likely
to injure the Company’s reputation or business prospects; provided, however,
that nothing herein shall preclude the Executive from responding truthfully to a
lawful subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.

(e)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 8, and confirms he has received adequate consideration for such
undertakings.

(f)

References.  References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.

9.

Non-Disclosure of Confidential Information.

(a)

Confidential Information.  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Products (as defined below), the Company’s budgets
and strategic plans, and the identity and special needs of Customers, vendors,
and suppliers, subjects and databases, data, and all technology relating to the
Company’s businesses, systems, methods of operation, and Customer lists,
Customer information, solicitation leads, marketing and advertising materials,
methods and manuals and forms, all of which pertain to the activities or
operations of the Company, the names, home addresses and all telephone numbers
and e-mail addresses of the Company’s directors, employees, officers,
executives, former executives, Customers and former Customers. In addition,
Confidential Information also includes Customers and the identity of and
telephone numbers, e-mail addresses and other addresses of executives or agents
of Customers who are the persons with whom the Company’s executives, officers,
employees, and agents communicate in the ordinary course of business.
 Confidential Information also includes, without limitation, Confidential
Information received from the





8




--------------------------------------------------------------------------------

Company’s subsidiaries and affiliates.  For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act or
fault of the Executive, (ii) information set forth in the written records of the
Executive prior to disclosure to the Executive by or on behalf of the Company
which information is given to the Company in writing as of or prior to the date
of this Agreement, (iii) information which is lawfully obtained by the Executive
in writing from a third party (excluding any affiliates of the Executive) who
lawfully acquired the confidential information and who did not acquire such
confidential information or trade secret, directly or indirectly, from the
Executive or the Company or its subsidiaries or affiliates and who has not
breached any duty of confidentiality, and (iv) information which the Executive
is required to disclose pursuant to a lawful subpoena or other compulsory legal
process or pursuant to applicable law for which the Company has determined not
to seek a protective order.  As used herein, the term “Products” shall include
all products offered for sale and marketed by the Company during the Term and
any other products which the Company has taken concrete steps to offer for sale,
but has not yet commenced marketing, during or prior to the Term.  Products also
include any products disclosed in the Company’s latest Form 10-K and/or Form S-1
or S-3 (or successor form) filed with the SEC.

(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Customers, vendors or suppliers; (iv) Customer goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Products, methods, operations and procedures.
 Notwithstanding the foregoing, nothing in this Section 9(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

(c)

Confidentiality.  During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company.  The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable and
unique asset.  The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment.  All records, files, materials and other Confidential
Information obtained by the Executive in the course of his employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company, its Customers, or subjects, as the case may be.  The Executive
shall not, except in connection with and as required by his performance of his
duties under this Agreement, for any reason use for his





9




--------------------------------------------------------------------------------

own benefit or the benefit of any person or entity other than the Company or
disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior express written consent of an executive officer of the Company (excluding
the Executive).

10.

Equitable Relief.

(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.  In such action, the Company shall not
be required to plead or prove irreparable harm or lack of an adequate remedy at
law or post a bond or any security.

(b)

Any action must be commenced in Palm Beach County, Florida.  The Executive and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter may have to the laying of
venue of any suit, action or proceeding brought in any such court and further
irrevocably waive any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  Final judgment
against the Executive or the Company in any such suit shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment, a certified or
true copy of which shall be conclusive evidence of the fact and the amount of
any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.

11.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:

(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, vendors, Customers, or subjects, including, without
limitation, having a financial interest in the Company’s suppliers, vendors,
Customers, or subjects, or making loans to, or receiving loans, from, the
Company’s suppliers, vendors, Customers, or subjects;

(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.





10




--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, the Company
acknowledges and agrees that the Executive currently has and may continue to
maintain an ownership interest in TFISA, LLC.  

12.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his  employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company, and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company, and the Executive
hereby assigns any such inventions to the Company.  An invention, idea, process,
program, software, or design (including an improvement) shall be deemed related
to the business of the Company if (a) it was made with the Company’s funds,
personnel, equipment, supplies, facilities, or Confidential Information, (b)
results from work performed by the Executive for the Company, or (c) pertains to
the current business or demonstrably anticipated research or development work of
the Company.  The Executive shall cooperate with the Company and its attorneys
in the preparation of patent and copyright applications for such developments
and, upon request, shall promptly assign all such inventions, ideas, processes,
and designs to the Company.  The decision to file for patent or copyright
protection or to maintain such development as a trade secret, or otherwise,
shall be in the sole discretion of the Company, and the Executive shall be bound
by such decision.  If applicable, the Executive shall provide as a schedule to
this Agreement, a complete list of all inventions, ideas, processes, and
designs, if any, patented or unpatented, copyrighted or otherwise, or
non-copyrighted, including a brief description, which he made or conceived prior
to his  employment with the Company and which therefore are excluded from the
scope of this Agreement. References to the Company in this Section 12 shall
include the Company, its subsidiaries and affiliates.

13.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.

14.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

15.

Severability.

(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement





11




--------------------------------------------------------------------------------

of the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement.  If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.

(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.

16.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery, or by facsimile or e-mail delivery (in
which event a copy shall immediately be sent by FedEx or similar receipted
delivery), as follows:

To the Company:

Michael J. Cordani

Chief Executive Officer

GelTech Solutions, Inc.

1460 Park Lane South, Suite 1

Jupiter, FL 33458

Email: mcordani@geltechsolutions.com

Facsimile:  (561) 427-6182




With a Copy to:

Pillsbury Winthrop Shaw Pittman LLP

Attn:  Stephen R. Rusmisel

1540 Broadway

New York, NY 10036

Email:  Stephen.rusmisel@pillsburylaw.com




To the Executive:

Jerome B. Eisenberg

1500 South Ocean Boulevard

Boca Raton, FL 33432

Email:  jerryeisenberg@cs.com

Facsimile:  ________________________








12




--------------------------------------------------------------------------------

or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.

17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.

18.

Attorneys’ Fees.  

(a)

Review of the Agreement.  The Company shall pay or the Executive shall be
reimbursed for the Executive’s reasonable legal fees incurred in reviewing and
negotiating this Agreement, up to a maximum of $7,000.00, provided that any such
payment shall be made no later than March 15 of the calendar year immediately
following the date hereof.

(b)

Controversy or Claim.  In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

19.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Delaware without regard to choice of law considerations.

20.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.

21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

22.

Arbitration.  Except for a claim for equitable relief or as otherwise described
in this Agreement, any controversy, dispute or claim arising out of or relating
to this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Palm Beach County, Florida, before one arbitrator in
accordance with the rules of the American Arbitration Association then in
effect.  In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator.  The decision and award made by
the arbitrator shall be final, binding and conclusive on all parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.





13




--------------------------------------------------------------------------------



23.

Sarbanes-Oxley Act of 2002.

(a)

In the event the Executive or the Company is the subject of an investigation
(whether criminal, civil, or administrative) involving possible violations of
the United States federal securities laws by the Executive, the Compensation
Committee or the Board may, in its sole discretion, direct the Company to
withhold any and all payments to the Executive (whether compensation or
otherwise) which would have otherwise been made pursuant to this Agreement or
otherwise would have been paid or payable by the Company, which the Compensation
Committee or the Board believes, in its sole discretion, may or could be
considered an “extraordinary payment” and therefore at risk and potentially
subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act of 2002
(“SOX”) (including, but not limited to, any severance payments made to the
Executive upon termination of employment).  The withholding of any payment shall
be until such time as the investigation is concluded, without charges having
been brought or until the successful conclusion of any legal proceedings brought
in connection with such amounts as directed by the Compensation Committee or the
Board to be withheld with or without the accruing of interest (and if with
interest the rate thereof).  Except by an admission of wrongdoing or the final
adjudication by a court or administrative agency finding the Executive liable
for or guilty of violating any of the federal securities laws, rules or
regulations, the Compensation Committee or the Board shall pay to the Executive
such compensation or other payments.  Notwithstanding the exclusion caused by
the first clause of the prior sentence, the Executive shall receive such
payments if provided for by a court or other administrative order.

(b)

In the event that the Company restates any financial statements which have been
contained in reports or registration statements filed with the SEC, and the
restatement of the prior financial statements is as the result of material
noncompliance with any financial reporting requirement under the securities
laws, the Executive hereby acknowledges that the Company shall recover from the
Executive (i) incentive-based compensation (including stock options) awarded
during the three year period preceding the date on which the Company is required
to prepare the restatement (ii) in excess of what would have been paid the
Executive under the restatement.  This Section 23(b) shall be interpreted and
administered in a manner consistent with any rules issued by the Securities and
Exchange Commission under Section 10D of the Securities Exchange Act of 1934
(added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act) to the extent applicable. The Executive agrees to reimburse the
Company for any bonuses received and/or profits realized from the sale of the
Company’s securities (including the cash received from exercise of any options
(or other awards of stock rights) during the 12-month period following the first
public issuance or filing with the SEC of the report or registration statement
(whichever comes first) containing the financial information required to be
restated; provided, however, that this sentence shall not impose any liability
on the Executive beyond any liability that is imposed under Section 304 of SOX.

(c)

Notwithstanding the provisions of Section 23(b), if the Company’s common stock
is listed on a national securities exchange and such exchange adopts rules
requiring clawbacks beyond what Section 10D of the Securities Exchange Act of
1934 or Section 304 of SOX requires, such rules shall be incorporated in this
Agreement to the extent applicable and the Executive shall comply with such
rules, including but not limited to executing any amendment to this Agreement.





14




--------------------------------------------------------------------------------



24.

Section 409A.

(a)

Notwithstanding anything to the contrary contained in this Agreement, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20% additional tax imposed pursuant to Section 409A(a) of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six months and one day after the Executive’s
separation from service, or (ii) the Executive’s death (the “Six Month Delay
Rule”).

(b)

For purposes of this Section 24, amounts payable under the Agreement should not
be considered a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.

(c)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

(d)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.

(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.





15




--------------------------------------------------------------------------------



(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

Signature Page To Follow





16




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

 

GelTech Solutions, Inc.

 

 

 

 

By

/s/ Michael J. Cordani

 

Date

 

 

Michael J. Cordani

Chief Executive Officer







 

 

Executive:

 

 

 

 

 

/s/ Jerome B. Eisenberg

 

Date

 

 

Jerome B. Eisenberg

Executive Chairman











--------------------------------------------------------------------------------







AGREEMENT AND GENERAL RELEASE




THIS AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and entered into on
______________ , 201_, by and between ___________ (“Employee”) and GelTech
Solutions, Inc. (“Employer”).




WHEREAS, Employee formerly was employed by Employer;




WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:




1.

In consideration for Employee’s promises in this Agreement, Employer agrees to
pay Employee a total of _______________ Dollars ($__________), minus standard
payroll tax deductions.  Employee would not otherwise be entitled to this
payment but for his/her promises in this Agreement.  The payment will be
disbursed to Employee within ten (10) business days following Employer’s receipt
of this Agreement executed by Employee.




2.

The parties agree that the payment in Section 1 is in full, final and complete
settlement of all claims Employee may have against Employer, its past and
present affiliates, officers, directors, owners, employees, agents, successors
and assigns.




3.

Nothing in this Agreement shall be construed as an admission of liability by
Employer, its past and present affiliates, officers, directors, owners,
employees or agents, and Employer specifically disclaims liability to or
wrongful treatment of Employee on the part of itself, its past and present
affiliates, officers, directors, owners, employees and agents.




4.

Employee represents that he/she has not filed any complaints or charges against
Employer with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and covenants that he/she will not seek
to recover on any claim released in this Agreement.




5.

Employee agrees that he/she will not encourage or assist any of Employer’s
employees to litigate claims or file administrative charges against Employer or
its past and present affiliates, officers, directors, owners, employees and
agents, unless required to provide testimony or documents pursuant to a lawful
subpoena or other compulsory legal process.




6.

Employee covenants not to sue, and fully and forever releases and discharges
Employer, its past and present affiliates, directors, officers, owners,
employees and agents, as well as its successors and assigns (collectively, the
“Releasees”) from any and all legally waivable claims, liabilities, damages,
demands, and causes of action or liabilities of any nature or kind, whether now
known or unknown, arising out of or in any way connected with Employee’s
employment with Employer or the termination of that employment; provided,
however, that nothing in this Agreement shall either waive any rights or claims
of Employee that arise after











--------------------------------------------------------------------------------










Employee signs this Agreement or impair or preclude Employee’s right to take
action to enforce the terms of this Agreement.  This release includes but is not
limited to claims arising under federal, state or local laws prohibiting
employment discrimination or relating to leave from employment, including but
not limited to Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Equal Pay Act and the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, claims for attorneys’ fees or costs, and any and all claims in
contract, tort, or premised on any other legal theory. Employee acknowledges
that Employee has been paid in full all compensation owed to Employee by
Employer as a result of Employee’s employment.




7.

Employee acknowledges that all confidential information regarding Employer’s
business compiled, created or obtained by, or furnished to, Employee during the
course of or in connection with his/her employment with Employer is Employer’s
exclusive property.  Upon or before execution of this Agreement, Employee will
return to Employer all originals and copies of any material containing
confidential information and Employee further agrees that he/she will not,
directly or indirectly, use or disclose such information.  Employee will also
return to Employer upon or before execution of this Agreement any other items in
his/her possession, custody or control that are the property of Employer,
including, but not limited to, his/her files, PDA, credit cards, identification
card, flash drives, passwords and office keys.




8.

Employee acknowledges that he/she has been given at least twenty-one (21) days
to consider this Agreement and that he/she has seven (7) days from the date
he/she executes this Agreement in which to revoke it and that this Agreement
will not be effective or enforceable nor the amounts set forth in Section 1 paid
until after the seven-day revocation period ends without revocation by Employee.
 Revocation can be made by delivery of a written notice of revocation to
[name/title/address], by midnight on or before the seventh calendar day after
Employee signs the Agreement.




9.

Employee acknowledges that he/she has been advised to consult with an attorney
of his/her choice with regard to this Agreement.  Employee hereby acknowledges
that he/she understands the significance of this Agreement, and represents that
the terms of this Agreement are fully understood and voluntarily accepted by
him/her.




10.

Employee agrees that he/she will treat the existence and terms of this Agreement
as confidential and will not discuss the Agreement with anyone other than:  (i)
his/her counsel or tax advisor as necessary to secure their professional advice,
(ii) his/her spouse, or (iii) as may be required by law.




11.

Employee agrees to refrain from making any unfavorable comments, in writing or
orally, about Employer, its operations, policies, or procedures, or about the
Releasees; provided, however, that nothing herein shall preclude Employee from
responding truthfully to a lawful subpoena or other compulsory legal process or
from providing truthful information otherwise required by law.








2










--------------------------------------------------------------------------------










12.

In the event of any lawsuit against Employer that relates to alleged acts or
omissions by Employee during his/her employment with Employer, Employee agrees
to cooperate with Employer by voluntarily providing truthful and full
information as reasonably necessary for Employer to defend against such lawsuit.




13.

This Agreement shall be binding on Employer and Employee and upon their
respective heirs, representatives, successors and assigns, and shall run to the
benefit of the Releasees and each of them and to their respective heirs,
representatives, successors and assigns.




14.

This Agreement sets forth the entire agreement between Employee and Employer,
and fully supersedes any and all prior agreements or understandings between them
regarding its subject matter; provided, however, that nothing in this Agreement
is intended to or shall be construed to modify, impair or terminate any
obligation of Employee pursuant to provisions of Employee’s Employment Agreement
dated _________ that by their terms continues after Employee’s separation from
Employer’s employment.  This Agreement may only be modified by written agreement
signed by both parties.




15.

Employer and Employee agree that in the event any provision of this Agreement is
deemed to be invalid or unenforceable by any court or administrative agency of
competent jurisdiction, or in the event that any provision cannot be modified so
as to be valid and enforceable, then that provision shall be deemed severed from
the Agreement and the remainder of the Agreement shall remain in full force and
effect.




16.

Employee agrees that his/her compliance with Sections 7, 10, 11, and 12 of this
Agreement are material to this Agreement and that, in the event of breach by
Employee of his/her obligations under those Sections, Employer shall be entitled
to withhold or recover all but $100.00 of the amounts paid or payable to
Employee under Section 1 of this Agreement, which Employee agrees shall
constitute sufficient and adequate consideration for his/her promises in the
Agreement, including without limitation his/her undertakings pursuant to Section
6 of this Agreement.




17.

This Agreement in all respects shall be interpreted and entered under the laws
of the State of Florida.  The language of all parts of this Agreement in all
cases shall be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties.





3










--------------------------------------------------------------------------------
















PLEASE READ CAREFULLY.  THIS AGREEMENT AND GENERAL RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.







Dated:  _________________________

______________________________________

 

[EMPLOYEE]







 

Dated:  _________________________

GelTech Solutions, Inc.

 

 

By: 

______________________________________



































4








